Citation Nr: 1512103	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  07-31 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from February 1996 to September 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In March 2011, the Board remanded the Veteran's left knee rating claim for further development.  This matter is now returned to the Board for further review.

The Veteran has also alleged entitlement to a TDIU, including as due to his service-connected left knee disability, which TDIU claim was denied by way of a June 2013 rating decision.  The Board finds that the TDIU matter is part and parcel to the rating claim, and that it is therefore before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA and VBMS to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's left knee disability is currently assigned a 10 percent disability rating under Diagnostic Code 5259, effective April 1, 2002.  The Veteran seeks an increased rating.

In March 2011, the Board remanded the Veteran's claim, among other things, so that a copy of any outstanding 2006 VA left knee MRI report could be associated with the claims file, as the September 2006 VA examination report noted that an MRI was scheduled for November 2006.  See also VA Psychiatry Report, October 2006 (notes left knee MRI was scheduled).  Subsequently, however, no such report was ever associated with the claims file.  The Board does acknowledge that copies of various x-ray reports were associated with the claims file, including a July 2006 x-ray report of his left knee, but no MRI report.  Moreover, copies of the Veteran's VA treatment records dated around that time include an October 2006 psychiatry report that reflects the Veteran was scheduled for an MRI of his left knee.  The next VA treatment record in that set of printed records, however, is an April 2007 psychiatry treatment record (which set of records are dated from October 2006 to February 2008), such that it is unclear whether the scheduled November 2006 MRI was ever performed.  The next radiological record relating to the Veteran's left knee is a May 2011 VA x-ray report, followed by a December 2012 x-ray report and then a June 2014 MRI report.  Therefore, the Board finds that this matter should be remanded to obtain a copy of any outstanding VA MRI report relating to the Veteran's left knee dated around November 2006 or shortly thereafter.

With regard to the recent June 2014 MRI report, it reflects that the Veteran had complained of his left knee giving out, and that the indication was due to a suspected unstable meniscal tear, albeit the impression was that there was evidence of prior lateral meniscus debridement, but otherwise intact menisci and ligaments.  There is no copy, however, of any follow-up record of treatment, and the last record of treatment prior to that June 2014 MRI was a November 2013 record noting the Veteran had complained of his knees giving out and that he was scheduled for an appointment in radiology.  The Board acknowledges that the Veteran has previously reported instability of his left knee to VA examiners.  Therefore, the Board finds that all of the Veteran's more recent records of VA treatment dated since July 2014 should be associated with the claims file.  

With regard to the Veteran's claim for entitlement to a TDIU, the Board acknowledges that he asserts that he is unable to work due to his service-connected left knee, left great toe, and depression, as well as due to headaches.  See Statement, June 2012; Form 21-8940, December 2012.  The Board notes that service connection for headaches, however, was recently denied by an unappealed June 2013 rating decision.  

The Veteran is presently service-connected for a left knee disability (10 percent), right knee disability (10 percent), left great toe (10 percent from September 23, 2011), and a major depressive disorder associated with his left knee disability (50 percent from May 10, 2007).  His combined disability ratings are 20 percent from April 21, 2006, 60 percent from May 10, 2007, and 70 percent from September 23, 2011.  Therefore, the Veteran met the basic schedular requirement for consideration of a TDIU effective May 10, 2007, based on having a disability rated as 60 percent or more disabling, as his depressive disorder and left knee disability are to be combined as due to common etiology (under the tables in 38 C.F.R. § 4.25, 50+10=55=60 when rounded up to nearest number divisible by 10).  

Pursuant to the March 2011 Board remand directive, the Veteran was afforded new VA examinations in May 2011 and December 2012.  An addendum opinion was also obtained in November 2014 (regarding Deluca criteria for flare-ups, albeit the two VA examiners noted no complaints of flare-ups).  Also, the Veteran was recently afforded an October 2012 VA examination for his left great toe, and a December 2012 VA examination for his depression.  

The Board notes, however, that the October 2012 VA examination report relating to his left great toe reflects the examiner opined it had no effect on the Veteran's ability to work without any further explanation.  In that regard, the Board notes that the Veteran reported on his December 2012 statement that "the pain in my left knee and toe hinders my ability to be on my feet for any significant duration.  This limits me to not being able to do my previous jobs as a landscape manager, factory worker, or a food service employee."  In light of the Veteran's December 2012 statement, the Board finds that the Veteran should be afforded a new VA examination to address the current severity of his left great toe disability, and to more adequately address the effect of his left great toe disability on his ability to perform occupational tasks taking into consideration the Veteran's reports as well as the findings on examination and other evidence.

A June 2013 rating decision indicates that the Veteran was to be scheduled for a new VA examination relating to his left knee in December 2014.  None of the Veteran's VA treatment records, however, dated since July 2014 have been associated with the claims file.  Therefore, on remand, all of the Veteran's recent VA treatment records dated since July 2014 should be associated with the claims file, including a copy of any recent VA examination dated around December 2014 relating to his left knee.

Also, pursuant to the Board's remand directives, the RO requested the Veteran's records from the Social Security Administration (SSA), but a negative response was received.  The Veteran later told the RO in May 2014 that he had never applied for SSA benefits.

Also, the Veteran's vocational rehabilitation records have been associated with the claims file pursuant to the Board's March 2011 remand.  In that regard, July 2014 VA treatment records (in Virtual VA) indicate that the Veteran has continued to participate or has resumed participation in the Chapter 31 vocational rehabilitation program.  None of the Veteran's vocational rehabilitation records, however, dated since around July 2012 have been associated with the claims file.  As the record indicates that there may be additional outstanding vocational rehabilitation records dated since July 2012, the Board finds that on remand, any such outstanding records dated since June 2012 should be associated with the claims file.

In addition, the July 2014 VA treatment records reflect the Veteran reported in connection with his vocational rehabilitation that he earned a bachelor's degree in psychology in May 2011, and that after his employment ended as an addictions counselor in June 2012, he had subsequent employment as a manager at Indianapolis Pizza or ZA Pizza from June 2012 to Sept 2013, but that he was currently unemployed and requesting assistance in achieving entry level work in a counseling setting.  While the Board acknowledges that a Form 21-4192 was received from Serenity Counseling Services relating to his employment that ended in June 2012 as an addictions counselor, and that two requests were made to Tasty Pretzels for his prior employment information, no request has been made to obtain a completed Form 21-4192 from Indianapolis Pizza or ZA Pizza.  Therefore, on remand, the RO should request a completed Form 21-4192 from Indianapolis Pizza or ZA Pizza.  Also, the Veteran should be asked to identify all of his employment since June 2012 on an updated Form 21-8940, and any more recent employers in addition to Indianapolis Pizza or ZA should also be asked to complete a Form 21-4192.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated since July 2014.

Please include a copy of any December 2014 VA examination relating to the Veteran's left knee.  See Rating Decision, June 2013.  If no such examination was ever performed, this should be specifically noted in the claims file.

2.  Associate with the claims file a copy of any outstanding left knee MRI report (VA) that was scheduled to be completed in November 2006.  If no such record exists, this should be specifically noted in the claims file.

3.  Associate with the claims file all of the Veteran's outstanding Chapter 31 vocational rehabilitation records dated since 2012, including but not limited to any temporary file.  If there are no additional vocational rehabilitation records outstanding from the claims file, this should be specifically noted in the claims file, as well as the date that the Veteran completed his vocational rehabilitation.

4.  Obtain a completed Form 21-4192 from Indianapolis Pizza or ZA Pizza regarding the Veteran's reported employment from June 2012 to September 2013.

Also, ask the Veteran to complete a new Form 21-8940 to include his more recent work history since June 2012.  As to any additional employers identified by the Veteran since June 2012, obtain Forms 21-4192 from those employers as well.

5.  After all of the above development has been completed, afford the Veteran a new VA examination to address the current severity of his service-connected left great toe disability.  All appropriate tests should be conducted.  The claims file must be made available to the examiner for review.

The examiner should provide information concerning the functional impairment that results from the Veteran's left great toe and its effect on his daily activities, and the examiner should review the Veteran's statements alleging difficulties due to his left great toe.  See, e.g., Statement, December 2012.

6.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

